DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
A preliminary amendment was filed on 05/15/2020. Claims 5, 7-11, 15, 19, 21-23, 26, 28-29, 32-38, 41-44, and 47-50 have been canceled. Currently, claims 1-4, 6, 12-14, 16-18, 20, 24-25, 27, 30-31, 39-40, 45-46.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-4, 6, 12-14, 16-18, 20, 24-25, 27, and 30, drawn to a method of detecting administration of a dose of medicament from a container and the container used therein.
Group II, claim 31, drawn to a method of operating a medicament dispensing system comprising determining a number of doses of medicament administered and providing a user notification based on a comparison of a first and second volume value based on the number of doses administered.
Group III, claims 39-40 and 45-46, drawn to a computer system , comprising: a server computer configured to receive weather forecast data relating to a user’s location and send a user a notification to administer a dose of a medicament based on the weather forecast data, and a method of using the device thereof.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a container that administers a dose of medicament, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Coleman (WO 2015/168171).
The container for administering a dose of medicament is shared by both Groups I and II, such that Unity of Invention is present “a priori”. However, Groups I and II lack Unity of Invention “a posteriori” since containers configured to administer a dose of medicament is relatively well known in the art. Group I is distinct from Group II, as Group I relates to a determination of if a dose of medication has been administered, whereas Group II relates to a determination of the number of times a dose of medication is administered and measuring the amount of medication administered within a given dose.
Further, restriction between Groups I and II is reasonable because the significant number of inventions poses a serious burden as requiring separate searches in different classifications, and/or including where all of the groups are not obvious variants or recognized equivalents.
Groups I and III lack unity of invention because the groups do not share the same or corresponding technical feature. Group I discloses a container with medicament and a method of determining if a dose has been administered, while Group III discloses a computer system and corresponding method that receives weather forecast data and sends a notification to the user to administer a dose of medicament. The device used to administer the dose of medicament is not positively recited in claims 39-40 and 45-46. Therefore, Unity of Invention is lacking “a priori”.
Further, restriction between Groups I and III is reasonable because the significant number of inventions poses a serious burden as requiring separate searches in different classifications, and/or including where all of the groups are not obvious variants or recognized equivalents.
Groups II and III lack unity of invention because the groups do not share the same or corresponding technical feature. Group II discloses a method of determining the number of doses administered from a container and determining a dosage amount, while Group III discloses a computer system and corresponding method that receives weather forecast data and sends a notification to the user to administer a dose of medicament. The device used to administer the dose of medicament is not positively recited in claims 39-40 and 45-46. Therefore, Unity of Invention is lacking “a priori”.
Further, restriction between Groups II and III is reasonable because the significant number of inventions poses a serious burden as requiring separate searches in different classifications, and/or including where all of the groups are not obvious variants or recognized equivalents.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785